Citation Nr: 1327492	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  12-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from July 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied reopening a claim of service connection for a psychiatric condition (previously claimed as a nervous condition) and also denied service connection for a bilateral foot disability.  The Veteran timely appealed that decision.

In June 2012, the Board reopened the Veteran's claim for service connection for a psychiatric condition (to include PTSD), and remanded that claim as well as the claim for service connection for a bilateral foot disability for further development.  Thereafter, in May 2013, the Board again remanded both claims for development purposes.  Following the development requested, the RO issued a supplemental statement of the case (SSOC) in July 2013.  The case has since been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.)


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran as likely as not has PTSD with dysthymic disorder that is attributable to a traumatic event during his active military service.  


CONCLUSION OF LAW

The Veteran has PTSD with dysthymic disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In the decision outlined below, the Board has granted service connection for PTSD with a dysthymic disorder.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

With regard to verification of stressors, in 2009 VA proposed an amendment to 38 C.F.R. § 3.304(f) that would "reduce the burden of showing the occurrence of an in-service stressor if the claimed stressor is related to fear of hostile military or terrorist activity, and is consistent with the places, types, and circumstances of the veteran's service." See Stressor Determinations for Posttraumatic Stress Disorder, 74 Fed. Reg. 42,617, 42,618 (Aug. 24, 2009) (proposed rule); see Nat'l Org. of Veterans' Advocates v. Sec'y of Veterans Affairs, 669 F.3d 1340, 1344 (Fed.Cir.2012).  

Following implementation of the final rule, the current 38 C.F.R. § 3.304(f)(3) reflects that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran asserts that he has PTSD as a result of his service aboard the USS HARRY F. BAUER (DM-26), a navy destroyer that served in the Pacific Theatre of Operations during World War II.  

The Department of the Navy, Naval History and Heritage Command, in its Dictionary of American Naval Fighting Ships, notes that during the invasion of Iwo Jima, the HARRY F. BAUER acted as a picket vessel and carried out antisubmarine patrol to protect the invasion transport ships.  As the battle for Iwo Jima developed, the HARRY F. BAUER also conducted shore bombardments, destroying several gun emplacements, tanks, and supply dumps.  

Also, during the invasion of Okinawa, the HARRY F. BAUER helped screen "minecraft" during preliminary sweeps of the invasion area.  Under intensive enemy air attacks during this period, the HARRY F. BAUER shot down several Japanese planes, three during one particular night.  On the day of the invasion, the HARRY F. BAUER joined other picket ships offshore.  She performed over two months of anti-submarine and anti-aircraft duty under almost continuous attack.  In one instance, a torpedo was noted to have crashed through the HARRY F. BAUER's ballast tank but failed to explode.  In addition, while in the company of the USS J. WILLIAM DITTER (DM-31), the HARRY F. BAUER was attacked by eight enemy aircraft.  The HARRY F. BAUER and the J. WILLIAM DITTER each shot down three aircraft.  One enemy aircraft crashed close aboard the HARRY F. BAUER resulting in the flooding of two compartments.  Although damaged herself, the HARRY F. BAUER escorted the crippled J. WILLIAM DITTER to an island port near Okinawa for repairs.  A survey of the HARRY F. BAUER's damage at that time revealed an unexploded bomb in one of her flooded compartments.  The HARRY F. BAUER is noted to have received the Presidential Unit Citation for her actions off Okinawa and four battle stars for World War II service.  

A review of the Veteran's service personnel records documents that he was a member of the HARRY F. BAUER's crew during the ship's actions at Iwo Jima and Okinawa.  Furthermore, it would appear that the Veteran's "general quarters" or battle station on the HARRY F. BAUER was a forward gun mount.  A buddy statement from a shipmate of the Veteran, received in February 2010, notes that the Veteran and he were both assigned to the same battle station in the forward five-inch gun mount aboard ship.  Therefore, the Board finds credible supporting evidence of an in-service stressor in light of the documented combat role the HARRY F. BAUER played in the invasions of Iwo Jima and Okinawa.  

Otherwise, a statement from the Veteran's brother was received by the RO in May 2010.  In the statement, the brother noted that prior to entry into the U.S. Navy, the Veteran was a well adjusted, athletic, and even tempered 17-year old.  However, upon his return home following active service, the Veteran's behavior was disturbingly unsteady.  The brother recalled that any loud noise or unexpected action caused the Veteran considerable nervous anxiety.  Also, the Veteran was afraid to drive a car upon his return because he feared that his mental state was tenuous and not able to withstand the pressure of operating a vehicle.  The brother recounted that at that time, the family believed the Veteran was suffering from shell shock.  Additionally, the brother recounted the following, 

Prior to his entry into the [n]avy, [the Veteran] had enjoyed the beach and was an excellent swimmer.  The summer after his discharge, we went on a family vacation to the lake.  We discovered [the Veteran] initially enjoyed the waters but noticed that unlike before he needed to keep his head above the water.  During our vacation, he fell off the swimming raft and was completely submerged.  He came to the surface in an absolute panic and was unable to swim the short distance (about two feet) back to the raft.  He would have drowned if we had not pulled him to safety.  To my knowledge, he has never entered the water to swim again.  

The Veteran's brother went on to comment that the rest of the Veteran's life had been spent in a state of nervous shakes, and that he would often become disoriented.  

A review of the medical evidence of record reflects that the Veteran has been diagnosed, in particular, with dementia as well as a number of other physical disabilities, and is noted to have suffered a stroke.  The Veteran has received nursing home care, has had problems communicating, and also has suffered from confusion and disorientation.  Furthermore, he has been noted to suffer from anxiety and depression.  

With regard to medical nexus evidence, of record are VA medical examinations dated in November 2010, June 2012, and June 2013.  In particular, none of the VA examiners has diagnosed the Veteran with PTSD, and they have not related any of the Veteran's anxiety or depressive symptoms, to include symptoms associated with a mood disorder, to his period of service.  Of particular relevance, the VA examiner in June 2012 notes,

There is no objective medical evidence of a diagnosis of PTSD or anxiety/depression that developed during or within a short time frame after discharge from service in 1946.  

In regard to lay testimony, the wife and brother mention some history of observations of anxiety in the [V]eteran that contributed to some avoidance of activities such as driving and swimming.  While he may have experienced some specific phobias with avoidance, the examiner cannot make a DSM-IV diagnosis based on lay testimony alone.  There is no evidence of a diagnosis that could link those reported observations and behaviors to his service experience.  

Also of record is a June 2013 statement from the Veteran's treating VA psychologist.  In the statement the psychologist notes that he had been treating the Veteran through "Home-Based Primary Care" over the past several months, and that it had become apparent to him that the Veteran suffered from numerous trauma-related symptoms and depression all of which began immediately following his service in the U.S. Navy.  The psychologist commented that during the war the Veteran had been exposed to life-threatening events, including "extensive combat at sea."  The psychologist indicated that the Veteran's symptoms consisted of intrusive thoughts, hypervigilance, nightmares, flashbacks, avoidance, emotional numbing, exaggerated startle response, and intense anxiety episodes.  He also noted that the Veteran had suffered from moderate depressive symptoms for many years, which were likely due to the emotional burden of living with PTSD.  The VA psychologist noted that it was his professional opinion that the Veteran suffered from severe, chronic PTSD and dysthymic disorder.  

A review of the VA treating psychologist's treatment notes, dated in April 2013, May 2013, and June 2013, reflect diagnoses of chronic PTSD and dysthymic disorder.  In particular, in the April 2013 treatment note, the psychologist commented,

I told them that I will write [the Veteran] a support letter that may help [with] his appeal, as he is obviously suffering from chronic PTSD, directly related to his combat service in WWII.  

Subsequently, in the report of June 2013 VA examination, the examiner commented that her review of VA treatment records reflected the VA (treating) psychologist's assessment of PTSD and dysthymic disorder.  The examiner noted, however, that the VA psychologist had not addressed the association between any psychiatric symptoms/disorders and the Veteran's physical condition.  

In this case, given the severity of the Veteran's combat experiences on the USS HARRY F. BAUER, it is reasonable to assume that the Veteran might exhibit psychiatric symptomatology following his discharge from active military service.  Furthermore, symptoms of anxiety and panic are susceptible to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the statement of the Veteran's brother, describing his observations of the Veteran's post-service behavior, to be credible.  See e.g., Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005) (noting the well-recognized role of the Board to "assess in the first instance the credibility of the hearing testimony of a claimant").  

With that said, it is important to note that symptoms, and not necessarily treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Additionally, as noted above, a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Id. at 1335-36.  

Here, it is not entirely clear that the VA treating psychologist has reviewed the Veteran's claims folders and the evidence they contain.  The Board may reject a medical opinion that is based upon a veteran's statements only when other facts present in the record contradict the veteran's statements that formed the basis for such opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The history provided by the Veteran, or in lieu of, his spouse and his brother, has remained consistent.  None of the evidence of record contradicts the history they have reported.  Furthermore, in weighing the favorable and unfavorable opinions in this case, the Board cannot say that any one opinion is necessarily more probative than another.  For example, while the VA examiner in June 2012 provided a thorough explanation for his opinion, nonetheless, the opinion was based on a single examination of the Veteran and a review of the claims folders.  The VA treating psychologist is documented to have seen the Veteran over a three month period.  On the other hand, the VA treating psychologist, as was noted by the VA examiner in her June 2013 review of the VA treatment records, did not account for any psychiatric symptomatology that could be associated with the Veteran's current medical condition.  The Board likewise did not find any such discussion in the VA psychologist's June 2013 statement or his treatment notes.  

Still, the Board finds the VA treating psychologist to be inherently qualified to opine on the nature and etiology of any psychiatric disorder from which the Veteran may be suffering.  Additionally, the opinion of the VA treating psychologist is not inherently improbable or discredited by uncontroverted evidence or facts in the claims folders.  

Therefore, in light of the favorable and unfavorable medical opinion evidence of record, reasonable doubt has been raised as to whether the Veteran has PTSD and dysthymic disorder that is traceable to his military service.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Following consideration of the totality of the evidence of record and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD with dysthymic disorder has been established.  38 U.S.C.A. §§ 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


ORDER

Service connection for PTSD with dysthymic disorder is granted.  


REMAND

In the Board's May 2013 remand, it was requested that the VA examiner who had provided a July 2012 opinion concerning the Veteran's claimed bilateral foot disability, provide an addendum medical opinion.  If that VA examiner was unavailable, the remand instructions noted that a different VA examiner was to provide the requested addendum opinion.  

In a May 2013 VA disability benefits questionnaire (DBQ), the requested opinion was provided by a VA clinician (examiner) other than the July 2012 VA examiner.  In the clinician's opinion, it was noted that there was no objective evidence of a chronic foot condition in service (to include treatment for) or in close proximity to the Veteran's separation from service.  The clinician also noted the following,

The separation exam dated [July 24, 1970] is absolutely silent regarding any feet problem, complaint or condition.  Feet exam was normal.  He marked "No" to "History of Broken Bones" and "Foot Problems" on the Reports of Medical History dated [July 20, 1970] (separation exam).  

The Board notes that the Veteran's active service dates are from July 1942 to January 1946.  He was not on active duty in July 1970.  Furthermore, a review of the Veteran's service treatment records (STRs) does not reflect the cited to "report of medical history" and/or the cited to "separation examination" dated July 24, 1970.  

Review of the Veteran's actual STRs does not reflect any treatment for a bilateral foot disability.  Nonetheless, while the VA clinician may have inadvertently cited to the July 1970 STRs and may not have actually considered such records in providing her opinion, the Board cannot assume that such was the case in this instance.  On its face, the May 2013 VA opinion appears to be based on review of July 1970 STRs and not those of the Veteran at the time of his separation from active service in January 1946.  Even more unfortunate, in the July 2013 SSOC, a Decision Review Officer cited to the May 2013 opinion verbatim and the incorrect STRs.  

Therefore, in light of the above, the Veteran's claims folders should be returned to the May 2013 VA examiner for an addendum medical opinion and discussion of that evidence relevant to the Veteran's claim on appeal.  

Also, in the above noted July 2013 SSOC, the AMC reported having reviewed VA treatment records dated to June 2013.  In its review of the Veteran's Virtual VA 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all available VA treatment records dated since June 2013.  

2.  After completion of the above, the Veteran's claims folders should be returned to the VA examiner who provided the May 2013 VA medical opinion for an addendum medical opinion on the claimed bilateral foot disability.  (As noted above, the May 2013 VA examiner cited to service treatments records dated in July 1970.  The Veteran, in this case, served from July 1942 to January 1946.)

The examiner is to find as conclusive fact that the Veteran dropped a heavy shell on his feet during military service, as corroborated by the Veteran's buddy statement.  (See volume #1 of the claims folders.)

After again reviewing the claims folders and this remand, to include the Veteran's service treatment records during his period of active service (July 1942 to January 1946), the examiner should again specifically address the following:

(a)  For each listed bilateral foot diagnosis from the July 2012 VA examination, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise related to military service, to include a heavy shell being dropped on the Veteran's feet.  

(b)  The examiner must acknowledge symptoms experienced during and after discharge from service, and should discuss any lay evidence as it relates to the development of a foot disorder and provide information as to how the statements comport with generally accepted medical norms.  

(c)  The examiner should not focus on the evidence that is not contained in the claims file (e.g., the presence of any intercurrent foot injury since discharge), but rather on the evidence and contentions of record (e.g., that the Veteran's bilateral foot disabilities are due to having a heavy shell dropped on his feet in service).

(d)  The examiner should attach any medical literature, or otherwise provide citations for the medical literature, he or she is relying upon.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

If the May 2013 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  If the May 2013 VA examiner or any subsequent examiner cannot opine to the above without further examination of the Veteran, then the Veteran should be afforded an examination.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the remaining issue on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


